Citation Nr: 0030210	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in June 1993, in which the RO concluded the previously 
denied claim of entitlement to service connection for PTSD 
had not been reopened.  In October 1996 the Board determined 
that the claim was reopened, then remanded the matter for 
adjudication on the merits.  In December 1998 service 
connection was denied by the RO, and in May 1999 the Board 
remanded the matter for additional development.  


FINDINGS OF FACT

1.  All evidence relevant to a fair resolution of this claim 
has been obtained and associated with the claims folder.  

2.  The alleged PTSD stressors did not occur while the 
veteran was engaged in combat.  

3.  Credible supporting evidence of the occurrence of the 
alleged PTSD stressors has not been submitted.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from October 1967 to May 
1969; he was in Vietnam for one year and 22 days.  He asserts 
that while serving on active duty he experienced events that 
caused him to develop PTSD.  An award of service connection 
for disability resulting from PTSD requires medical diagnosis 
of the condition, a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed stressor 
occurred.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  In this 
case there are several medical diagnoses of PTSD, the most 
recent of which was made in the August 1999 VA Compensation 
and Pension examination obtained pursuant to the Board's May 
1999 remand.  Based entirely on the uncorroborated testimony 
provided to the examiners by the veteran with regard to 
incidents in service that have been identified as PTSD 
stressors, a link between the current PTSD and in-service 
stressors is also found in that August 1999 examination.  
However, it is yet to be determined whether the veteran was 
engaged in combat with the enemy when the events alleged to 
be stressors occurred, or whether there is credible 
supporting evidence that the claimed stressors occurred.  

Guidance for arriving at a definition of combat can be found 
in an opinion of VA's General Counsel, VA O.G.C. Prec. Op. 
No. 12-99 (October 18, 1999).  Looking to 38 U.S.C.A. 
§ 1154(b), which provides a relaxed evidentiary standard for 
establishing service connection for injuries sustained in 
combat but not documented contemporaneous with such 
incurrence because of the circumstances, conditions or 
hardships of combat service, the General Counsel stated that 
the phrase "engaged in combat with the enemy" requires that 
an individual personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  

The regulation addressing service connection for PTSD 
provides that, if the veteran was engaged in combat and the 
stressors he identified were deemed combat-related, in the 
absence of clear and convincing evidence to the contrary and 
provided the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed stressor.  38 C.F.R. § 3.304(f).  The 
veteran's DA 20, Enlisted Qualification Record, reflects that 
while in Vietnam his principal duties were cannoneer and 
prime mover driver.  His report of separation from the Armed 
Forces reflects that he was the recipient of the National 
Defense Service Medal, the Vietnam Service Medal and the 
Vietnam Campaign Medal.  He contends that when he first 
arrived in Vietnam in May 1968, and for the first three to 
four months thereafter, he drove vehicles carrying ammunition 
in convoys, and was in danger due to mines and snipers.  He 
explains that he was then reassigned as an assistant 
artillery gunner, and was subject to injury caused by 
sappers, incoming mortar and rocket rounds, and one incident 
of friendly fire.  In November 1996 and 1999 the RO asked the 
veteran to provide a comprehensive statement regarding the 
stressors to which he was exposed in service, with dates, 
places detailed descriptions of the events, and identifying 
information concerning any other individuals involved in the 
events, including their names, ranks, unit assignment or 
other identifying information.  In May 2000 he stated that 
his unit was constantly under attack, and that he came into 
contact with enemy fire and assaults.  He added that the 
materials from United States Armed Services Center for 
Research of Unit Records (USASCRUR) only addressed his unit, 
not the numerous units his group supported and interacted 
with that he could not identify other than to say they were 
Australian, Vietnamese and other U.S. forces.  The veteran 
expressed frustration over the fact that he was unable to 
provide additional details because at the time of the 
occurrences he had no idea he would need to know such 
information as the organization units with which his unit 
interacted.  Regarding a grenade incident in which the 
veteran reported that a sergeant was injured by a grenade in 
a bunker, he stated it had not been determined whether the 
grenade was booby trapped by the enemy or by "one of ours."  
The veteran added that he was being treated at a VA facility 
in Corpus Christi, Texas, and asked that those records be 
obtained.  The RO did not obtain those records; however, the 
Board will not order remand to obtain them, as there is no 
indication they contain information that would provide 
assistance in verifying the incurrence of the claimed 
stressors.  

The RO concluded that the veteran was not engaged in combat, 
and advised him of that determination in the Supplemental 
Statement of the Case furnished to him in April 2000.  In so 
doing, it pointed out that the veteran has not alleged he was 
engaged in combat.  The Board notes that among the veteran's 
submissions in the record are allegations that he was in 
situations where he was under fire, or was in fear of being 
fired upon, or witnessed the aftermath of hostile activity.  
However, he has not asserted that he personally participated 
in events constituting an actual fight or encounter with a 
military foe, hostile unit or instrumentality.  The military 
citations identified above are not those awarded primarily or 
exclusively for circumstances relating to combat.  The 
materials provided by USASCRUR showed that the organization 
with which the veteran was involved, the 54th Artillery 
Group, was a support organization.  There is no evidence 
among the materials furnished by USASCRUR or the veteran that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe, hostile unit 
or instrumentality, and so the Board concludes that the 
veteran was not engaged in combat.  Accordingly, the 
stressors he identified as leading to PTSD must be verified.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

With regard to the stressors identified by the veteran, the 
USASCRUR has been unable to verify any of them.  Some were 
not verified because not enough detail was provided by the 
veteran.  For instance, in a statement received by VA in 
November 1996 he reported that at first he drove an 
ammunition truck and when under fire had to return fire, and 
was concerned that he would hit a land mine or that rifle 
fire would cause the vehicle to explode.  He also reported 
that after being reassigned as an assistant artillery gunner 
"we were constantly sending fire missions to support the 
infantry unit."  He added that on several occasions the camp 
perimeter was probed by sappers and they received incoming 
mortar and rocket rounds, and on one occasion the camp was 
attacked "very heavily by NVA soldiers and we were taking 
many killed and wounded."  At that time they also 
experienced friendly fire.  The veteran described an incident 
in which a grenade injured a sergeant in a bunker, but when 
asked for information regarding the individual's name was 
unable to provide it.  In August 1999 the RO asked the 
veteran to provide complete names of casualties, but he was 
unable to do so in his September 1999 response.  Without 
additional details, USASCRUR was unable to provide credible 
supporting evidence that the described events occurred.

Other incidents identified by the veteran as stressors, and 
about which he provided enough details to permit a thorough 
investigation, were not verified because the information that 
was provided was not confirmed by the materials available to 
USASCRUR.  As an example, the veteran reported on a VA Form 
21-4138, Statement in Support of Claim, dated in December 
1997 that on December 5, 1968, Xuan Loc base camp for the 
11th armored cavalry regiment was overrun by NVA soldiers.  
USASCRUR reported that it was unable to verify that such an 
event occurred, however. 

The deficiency with this claim is not that the events 
identified by the veteran as being the stressors that caused 
his PTSD were not severe enough to cause PTSD.  The examiners 
who reviewed the record and examined the veteran in August 
1999 clearly addressed that argument, and stated that the 
events described by the veteran were sufficient to result in 
PTSD.  Rather, the fact of the occurrence of the events has 
not been shown by credible supporting evidence.  When given 
ample opportunity to provide such information, or information 
that the RO could then use to obtain credible supporting 
evidence, the veteran has been unable to do so.  The law 
requires that when stressors are non-combat stressors, their 
occurrence must be supported by credible supporting evidence.  
38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  None has been submitted.  In the absence of such 
evidence, the claim must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is not warranted, and the appeal 
is denied.  


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 

